            Case 1:20-cr-00353-CM Document 24 Filed 03/11/21 Page 1 of 7
                                                                           U~$DNY
                                                                           DOCUMBNt
lJ !TED STATES DISTR ICT COURT
                                                                           ELBCttONICAll,yPILBD
                                                                           DOC#:              .      , .
SOUTI !ER     DISTRI CT OF        EW YORK
                                                                                             r,
                                                                           oAtE FILED: '3 r I z r
U !TED STATES OF AME RICA.

       -against-                                                        20 CR 353 (CM)

WILLIAM MURRELL,

                        Defendants.
    - - - - - - - - - - - - - - - - -X
                       DECISlO A D ORDER GRA TfNG A I IEARfNG
                         0 DEFE DA rs MOTIO TO SUPPRESS

McMahon. C.J.:

        William Murrell is charged in a fi ve-count indictment: one count of being a felon in

possession of a firearm. in violation of 18 U .S.C. § 922(g)(I ), three counts of possession of

narcotics with intent to distribute, in violation of 21 U .S.C. § 841, and one count of possession of

a fi rearm in relation to a drug trafficking crime, in violation of I 8 U.S.C. § 924(c).

        Before the Court is Murrell"s motion to suppress the physical evidence seized by the

police at the time of his arrest. Murrell says that he "was subjected to an invasive and unlawful

police stop during which law enforcement, not identifying themselves as police, chased and

arrested him." Def. Memo at I. He claims that his ·'seizure was not predicated upon valid

reasonable suspicion or probable cause,"' and asks that ··the Court ...   fl suppress all physical
evidence obtained as a result of the officers· unconstitutional cond uct. See generally Wong Sun,,.

United States. 3 71 U. S. 4 71, 484-85 ( 1963 ).'" Id.
            Case 1:20-cr-00353-CM Document 24 Filed 03/11/21 Page 2 of 7



       It is the Government's position that the Court should deny the motion without a hearing

because '·the facts before the Court are sufficient to establish that the officers lawfully seized and

searched the defendant.·· Govt. Memo at I.

        I am ordering a hearing so that I can get the facts straight.

       The Government"s Version of Events

        Shortly af1er midnight. on November 22, 20 19, two New York City Police Officers were

on patrol in an unmarked car, driving eastbound on 161 st Street in the Bronx. (Docket           o. I

("'Comp!.") ii I 0(a)). At approximately 12: IO a.m .. the Officers observed an individual later

identified as Murrell. together with two other individuals. standing on the sidewalk in front of a

store near the intersection of 161 st Street and Melrose Avenue. (Id.). One of the three individuals

was talking particularly loudly and animatedly. (Id.). The Officers slowed their vehicle as they

approached the group; they pulled out of the traffic lanes into the street" s center lane. (Id.   ~


I 0(b)). Officer-I was driving and Officer-2 was in the passenger seat, closest to the group. (Id ).

         Officer-2 rolled down his window and asked how they were doing. (Id             ~   10(c)). The

 animated individual responded that they did not have any guns or drugs on them, and lifted

 his sweatshirt to show his waistline. (Id.). Meanwhi le. Murrell turned away from the Officers

 and began slowly headi ng west on 161 st Street. (Id.). The Officers observed that Murrell was

 wearing a knee-length fur-lined coat, and that the right side of his coat was weighed down.

 apparently by something in the coat' s right pocket. (Id. ).

         The Officers backed up a short distance to speak to Murrell. (Id.       ~   10(d)). Officer-2,

 st ill in the vehicle. asked Murrell where he was going. Murrell responded that he was going

 home. (Id.). Officer-2 told Murrell that he should be careful, as there had been robberies in the


                                                   2
             Case 1:20-cr-00353-CM Document 24 Filed 03/11/21 Page 3 of 7



area and Murrell was wearingjewelry. (Id.).

         The officers then opened their car doors and began to exit the vehicle. At that point.

MuJTell tucked his right arm to his right side and began sprinting away, running eastbound on

 161st Street. (Id. ).

         The Officers got back into their car and pursued Murrell as he turned right on to Melrose

Avenue, then turned right again onto 160th Street. (Id.      I0(e)). When the Officers caught up

 him, Murrell doubled back to Melrose /\venue. with the Officers in pursuit. (Id.). At some

 point during this course of events (it is not clear when). the Officers heard one of the other

 two individuals who had been with Murrell on 16 pt Street say that Murrell has a gun. (Id.).

          When the unmarked vehicle reached Melrose A venue. Officer-2 got out of the car

and pursued Murrell on foot. The officer tackled Murrell in front of 860 Melrose Avenue: he

 restrained Murrell by lying on top of him. (Id.). Office 2 patted Murrell down while Officer- I

 began to search the nearby area in case Murre ll had discarded a weapon. (Id.   ii 10(f)). Officcr-
 2 recovered a handgun from Murrell's right coat pocket. (Id.).

         J\t that point. Murrell was then placed under arrest and searched incident to hi s arrest.

 (Id.~ 10(g)). The search uncovered drugs. drug paraphernalia. and large quantities of dol lar

 bills from Murrcll"s person and from his backpack. (Id.       ~   10(g)). It is not clear from the

 record where the backpack was located.

        Murrcll's Affidavit in Support of His Motion

        Murrell filed an affidavit in support of his motion that contests the Government's version

of events that led to his arrest:

        3. Shortly before my arrest. I had been standing on the sidewalk on 161 st Street
           casually talking to two men.
                                                  3
             Case 1:20-cr-00353-CM Document 24 Filed 03/11/21 Page 4 of 7




        4. 1 was not doing anything suspicious on the sidewalk. There was no reason to
           believe that I was involved in criminal activity. I was simply standing on a lit
           sidewalk in public view talking to two other people. While I stood on the
           sidewalk. a car driving down 161 st Street slowed down and pulled to a stop
           across the street from where I was standing. Two men inside the car began
           talking to me and the other men standing near me on the sidewalk. The men
           asked whether anybody had weed.

        5. The car reversed down the street and pulled over on the same side of the street
           where I was standing. The men asked me several questions about my jewelry.
           including where I got it, how much I paid for it. and whether it was real. lhe
           men then told me to be careful because I was wearing jewelry and there had
           been a lot of robberies in the neighborhood.

        6. The men in the car did not identify themselves as police officers. 1 did not sec
           them wearing anything that identified themselves as law enforcement. The car
           they were in was unmarked.

        7. The man in the passenger seat opened his car door and started to get out.
           Concerned about the numerous questions about my jewelry, 1 instinctively ran
           away down the street.

        8. 1 kept running until I heard the men chasing me and shouting at me. One of
           the men caught up to me. shouted aggressively at me. and told me to stop.

        9. 1 immediately submitted to the man·s authority and did not resist in any way.
           The man searched me while I was still on the ground and placed a handgun on
           the sidewalk. 1 was subsequently placed in handcuffs.

        10. Once handcuffed, the officers led me to the backseat of a police car and drove
            me to the precinct. The officers also searched my backpack and belongings.

        11 . Due to the pandemic and my detention, I was not able to sign this declaration.
             1 have given my attorney permission to sign on my behalf.

Murrell /\rfidavit '1~ 3- 11 .

         This is a Terry Stop Case

          When Officer-2 tackled and sea rched Murrell on                 Ie lro, e Avenue, the

 officer had no evidence that Murrell was committing or had committed a crime,
                                                  4
          Case 1:20-cr-00353-CM Document 24 Filed 03/11/21 Page 5 of 7



and consequently, no probable cause to arrest him. See Complaint , supra. Thus,

for t he seizure and search of Murrell to be constitutional, Officer- 2 must have

ha d a reaso nable uspicion t hat Murrell might have been en gaged in criminality,

a nd he must have co nducted t he sear ch in which t he gun was located based on a

reasonable belief t hat he mi ght be a rm ed and da ngerou . S ee Terry v. Ohio, 392

U.S. 1, 30-31 (1968).

       TL i    well established t hat a police officer may conduct a brief

"investigative detention" or "Terry stop" of a person to investigate possible

crimina l behavior, if, at the time the officer effects t he stop , t he offi ce r has

'"rnasonable suspicion' to believe t hat crimina l activity has occurr ed or is a bout to

occ ur." United States v. Tehrani, 49 F.3d 54 , 58 (2d Cir. 1995); see also Terry v.

Ohio, 392 U.S. 1, 30- 31 (1968). Reasonable suspicion exists where officers are

"aware of specific a rticulable facts, together wit h r a tiona l inferences from t hose

facts , that reasonably warrant suspicion ." United States v. Brignoni-Ponce, 422

U.S. 873, 884 (1 975). "To support an accompa nying pat down, there must be a

reasonable basis to think 't hat the person stopped is a rm ed a nd dangerous."'

United States u. Bailey, 743 F'. 3d 322, 332 (2d Cir. 2014) (quotin g A rizona u.

Johnson , 555 U.S. 323, 326-27 (2009)).

       A ltho ugh a --hunch" alone does not suffice. Terry v. Ohio, 392 U.S. I . 27 l 1968). the

standard requires --·considerably less than proof of wrongdoing by a preponderance of the

evidence,· and ·obviously less' than is necessary for probable cause."   avarelle v. California.


                                               5
             Case 1:20-cr-00353-CM Document 24 Filed 03/11/21 Page 6 of 7



134 S. Ct. 1683. 1687 (20 14) (quoti ng United States v. Sako/ow. 490 U.S. I, 7 ( 1989)). When

evaluating whether the reasonable suspicion standard has been met, courts ··must view the

totality or the circumstances ' through the eyes of a reasonable and cautious police officer on

the scene.··· Bailey, 743 r.3d at 332 (quoting United States v. Bayless. 20 I F.3d 116. 133 (2d

Cir. 2000)). This includes considering law enforcement officers· ··own experience and

specialized training to make inferences from and deductions about the cumulative

information available to them that ·might well elude an untrained person .. ,. United States v.

An-i:u. 534 U.S. 266, 273 (2002) (quoting United Stales ,,. Cortez. 449 U.S. 411, 418

( 1981 )).

         The Court Will I fold a Hearing on Murrell 's ,\1otion

         Murrell ' s   affidavit   raises   a   "sufficiently   definite,   speci fie ,   detai led.   and

nonconjectural'" factual basis for suppression. See United States v. Pena, 961 F.2d 333, 339

(2d Cir. 1992). Murrell affirms that he was hanging out on a street corner speaking with

friends when. fo r no reason, the police seized and searched his person: directly contradicting

the Government"s version or events as set forth in the criminal complaint. In his reply brief.

Murrel l lists, quite succinctly. the disputed issues or material fact and corresponding open

questions that the Court must answer in order to resolve hi s motion: ·'Did Mr. Murrell

engage in 'n ervous, evas ive behavior '? Did Mr. Murrell know t h at the police

office rs were in fact police officers? Did the police officers rece ive re liable

in formatio n that Mr. Murrell h ad a gun? Did Mr. Murrell"s encounter with law

enforcement take place in a high-crime area? Was Mr. Murrell"s right side weighed down by



                                                     6
            Case 1:20-cr-00353-CM Document 24 Filed 03/11/21 Page 7 of 7



an object? Did he tuck his arm to his right side be fore running away?.·· Murrel l Reply at 1-4.

The court can think of one or two other issues I would like cleared up as wel l.

       Accordingly, the Court will hold a hearing to resolve the factual dispute defendant has

 raised in his affidavit and require the Government to defend the lawfulness of the officer's actions.

 The hearing will be held at the next scheduled in-person conference, which is scheduled for

 March 23. 2021 . at 2:00 p.m.

         This constitutes the decision    d order of the Court

March 11 , 202 1
                                      uta           t)L
                                                Chief District Court Judge
                                                                              1




BY ECf TO ALL COU SEL




                                                   7
